Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/22 has been entered.
 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “enabling a taxpayer to specify a specified goal realized by a taxpayer’s income tax withholdings of the 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…information indicative of the specified goal realized by the taxpayer’s income tax withholdings for the preferred tax period; receiving…input verifying the frequency of distribution; obtaining…the known tax information related to the taxpayer; updating the subsequent tax form; generating a graphical user interface; pre-populating…at least a portion of a tax form; pre-populating…at least a portion of a subsequent tax form; determining…a tax liability for the taxpayer for the preferred tax period based on at least a portion of the obtained known tax information; calculating a net pay to the taxpayer based on the changed frequency of distribution; determining…a change in the known tax information during the preferred tax period; proactively determining…an updated tax liability for the taxpayer for a remainder of the preferred tax period based at least in part on the change in the known tax information; comparing…the determined taxpayer’s updated tax liability for the remainder of the preferred tax period with the received information indicative of the specified goal realized by the taxpayer’s income tax withholdings; calculating, by at least one of said processing elements and based on the comparing the taxpayer’s updated tax liability with the received information indicative of the specified goal, a suggested income tax withholding that realizes the specified goal; and determining a subsequent income tax withholding for a subsequent tax year; displaying…an 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using processing elements— that is, mere instructions to apply a generic computer to the abstract idea. The specification substantiates this, “receiving…information indicative of the specified goal realized by the taxpayer’s income tax withholdings for the preferred tax period; receiving…input verifying the frequency of distribution; obtaining…the known tax information related to the taxpayer; updating the subsequent tax form; generating a graphical user interface; pre-populating…at least a portion of a tax form; pre-populating…at least a portion of a subsequent tax form; receiving…a selection of the plurality of tax sources from the menu; obtaining the known tax information from the plurality of tax sources selected by the taxpayer by the menu on the graphical user interface,” when considered as a whole is mere extra-solution activity, analogous to data gathering steps found to be insignificant extra-solution activity (See In re Bilski, 545 F.3d at 963). The steps of “determining…a tax liability for the taxpayer for the preferred tax period based on at least a portion of the obtained known tax information; calculating a net pay to the taxpayer based on the changed frequency of distribution; determining…a change in the known tax information during the preferred tax period; proactively determining…an updated tax liability for the taxpayer for a remainder of the preferred tax period based at least in part on the change in the known tax information; comparing…the determined taxpayer’s updated tax liability for the remainder of the preferred tax period with the received information indicative of the specified goal realized by the taxpayer’s income tax withholdings; calculating, by at least one of said processing elements and based on the comparing the taxpayer’s updated tax liability with the received information indicative of the specified goal, a suggested income tax withholding that realizes the specified See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).  Furthermore, the steps of “displaying…a menu for selecting a plurality of tax sources comprising known tax information related to the taxpayer; displaying by the graphical user-interface an income withholdings report; displaying, by the graphical user-interface, the income withholdings report and the specified goal realized by the taxpayer’s income tax withholding; displaying by the graphical user-interface the comparison of the determined taxpayer’s updated tax liability; displaying…the suggested tax withholding that realizes the specified goal adjacent to at least one control for changing a frequency of distribution of the suggested income tax withholding displaying by the graphical user-interface the net pay” are insignificant extra-solution activities, for the graphical user interface (GUI) is adapted to simply display data; there is no improvement in the existing graphical user interface device. Thus relying on a GUI to simply display videos and specific data elements is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. AT 2359. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). While claims 8 and 19 recite additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56.
Response to Arguments
Applicant's arguments filed on 03/17/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claim is not directed to an abstract idea, citing Trading technologies, the examiner finds this argument unpersuasive. It is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “enabling a taxpayer to specify a goal realized by the taxpayer’s income tax withholdings; continuously synchronizing…to provide real-time access to known tax information related to the taxpayer; providing a tax form at least partially populated and including the suggested income tax withholding that realizes the specified goal; providing the subsequent tax form at least partially populated; providing…instructions for completing a remainder of the tax form ” are different steps 
The examiner contends that, in Trading Technologies, the court held that, rather than reciting “a mathematical algorithm,” “a fundamental economic or longstanding commercial practice,” or “a challenge in business,” the challenged patents “solve problems of prior graphical user interface devices . . . in the context of computerized trading relating to speed, accuracy and usability.” The court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. This is not the case with the pending claims where the graphical user interface (GUI) is adapted to simply display data; there is no improvement in the existing graphical user interface device.
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an FairWarning, 839 F.3d at 1095.
The examiner further contends that the alleged improvement and advantage that the applicant touts (i.e. improved user interface and providing the user with a higher level of control of the tax withholding process by selecting a granularity of known tax information) does not concern an improvement to computer capabilities but instead relate to an alleged improvement in a process in which a computer is used as a tool in its ordinary capacity which is to process data. 
In response to applicant’s argument that the additional limitations as amended integrate the abstract idea into a practical application, the examiner finds this argument unpersuasive. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and displaying data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. 
Also, the argument that the claims “provide a method of providing, by a user interface, a menu for selection, by a user, of tax sources to provide known tax information” integrate the abstract idea into a practical application is unpersuasive because it simply recites the steps of inputting data, processing data, and displaying data using a generic computer system. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697